Citation Nr: 0211066	
Decision Date: 09/03/02    Archive Date: 09/09/02	

DOCKET NO.  99-23 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right 
knee traumatic arthritis, status post arthroscopy 
(hereinafter the "right knee disorder"), from April 5, 2001.

2.  Entitlement to a rating in excess of 20 percent for the 
right knee disorder from January 1, 2000, until April 5, 
2001.

3.  Entitlement to a rating in excess of 10 percent for the 
right knee disorder from August 28, 1999, until January 1, 
2000.

4.  Entitlement to a compensable rating for the right knee 
disorder from December 5, 1997, until August 28, 1999.

5.  Entitlement to a rating in excess of 10 percent for 
instability due to the right knee disorder, from August 2, 
2000.

6.  Entitlement to a compensable rating for instability due 
to right knee disorder prior to August 2, 2000.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1994 to September 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) which granted 
the veteran service connection for the residuals of a right 
knee injury.  Since this time, the RO has awarded the veteran 
a noncompensable evaluation for the knee disorder from 
December 5, 1997, a 10 percent evaluation from August 28, 
1999, a 20 percent evaluation from January 1, 2000, and a 
30 percent evaluation from April 5, 2001.  The RO also 
granted a separate disability evaluation for instability from 
August 2, 2000.

In Fenderson v. West, 12 Vet. App. 119 (1999), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the evidence 
to be considered in the appeal of an initial disability 
rating assignment (as in this case) was not limited to that 
reflecting the current severity of the disorder, and that 
"staged" ratings could be assigned in such cases.  In light 
of Fenderson and the manner in which the RO has increased the 
veteran's rating, the Board has characterized the appeal 
regarding the rating for the veteran's service-connected 
right knee disorder to reflect that staged ratings have been 
assigned.  The Board will also address the recent award of 
instability.

In February 2000, the veteran was awarded a temporary total 
disability evaluation due to treatment of his service-
connected right knee disability from November 2, 1999, to 
December 31, 1999, under 38 C.F.R. § 4.30.  This issue has 
not been appealed by the veteran and is not before the Board 
at this time.

The veteran was discharged from active service in September 
1997 and filed a claim for VA compensation seeking service 
connection for his right knee on December 9, 1997, within 
one year of his discharge from active service.  The RO has 
awarded the veteran service connection for this disability 
effective December 9, 1997, the date he filed his claim.  
However, under 38 C.F.R. § 3.400(b)(2), disability 
compensation is to be begun the day following separation from 
active service or the date entitlement arose, if the claim 
was received within one year after separation from service 
(as in this case).  Accordingly, the veteran should have been 
awarded service connection for this disability the day after 
his discharge from active service, not the date he filed his 
claim in December 1997, unless the RO specifically finds that 
this is the date "entitlement arose".  This issue has not 
been raised by the veteran and is not before the Board at 
this time.  However, this issue is raised by the record and, 
therefore, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disorder is 
currently manifested by arthritis with pain and limitation of 
flexion; extension is not limited to 30 degrees, even with 
consideration pain.
 
2.  On August 28, 1999, the veteran's right knee gave out, 
causing severe residual disability, and a VA examination the 
following month showed limitation of flexion of the knee to 
20 degrees with severe pain; prior to this date, range of 
motion of the right knee had been normal.

3.  August 2, 2000, was the first indication that the veteran 
had instability due to his right knee disorder; there is no 
medical evidence to show that his right knee disorder is 
manifested by subluxation or more than slight instability.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 30 percent for 
a right knee disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260 and 5261 (2001).

2.  The veteran is entitled to a 30 percent evaluation for 
his service-connected right knee disorder from August 28, 
1999, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260 and 5261 (2001).

3.  A compensable rating for the right knee disorder from 
December 5, 1997, until August 28, 1999 is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 and 
5261 (2001).

4.  A rating in excess of 10 percent for instability due to 
the right knee disorder is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2001); VAOPGCPREC 
23-97, (1997); VAOPGCPREC 9-98 (1998).

5. A separate compensable rating for instability due to the 
right knee disorder prior to August 2, 2000 is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2001) 
VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal treatment for the veteran's 
right knee disorder.  In July 1997, the veteran was found 
unfit to perform his duties due to moderate right knee pain, 
status post a right knee arthroscopy.  The veteran was 
discharged from service in September 1997.

The veteran filed a claim seeking service connection for this 
disability on December 9, 1997.  On a VA examination in March 
1998, the veteran complained of right knee difficulties.  
Range of motion of the right knee was normal.  Examination of 
the right knee showed a healed incision just to the lateral 
aspect of the tibial tubercle and scars associated with the 
arthroscopic surgery.  He could extend the knee to 0 and flex 
it to 130 degrees.  Good ligament support both medially and 
laterally was found.  The patella was freely movable and 
showed no evidence of crepitus or grating.

In an October 1998 notice of disagreement, the veteran 
contended that the VA examination was very limited and was 
not sufficient to determine his knee disability.  An 
additional VA examination was scheduled.

On VA evaluation on September 20, 1999, the veteran stated 
that he continued to have difficulties with the knee.  Two 
surgical procedures during the veteran's service were 
reported.  He had had several episodes where the knee had 
given way, once in 1997, once in 1998 and the most recent on 
August 28, 1999.  The medical record appears to indicate that 
most of the difficulties with the knee began at this time.  
Since 1999, he uses a knee immobilizer and crutches.  He does 
not put any weight on his knee.  The knee swells and gives 
way.  

Physical examination revealed a range of motion in the right 
knee that was from 0 to 20 degrees.  He had pain at the 
extreme of flexion.  He was diffusely tender to palpation 
about the knee.  X-ray studies revealed two screws from the 
tibial tubercle transfer.  The diagnoses included a status 
post tibial tubercle transfer with arthrofibrosis and severe 
pain in the right knee.

In November 1999, the veteran underwent right knee 
arthroscopic surgery.  It was indicated that the operation 
was warranted due to the fact that the pain in the right knee 
was unresponsive to conservative therapy.

Outpatient treatment records were obtained by the RO.  These 
records note sporadic treatment of the veteran's service-
connected right knee disorder.  An outpatient treatment 
report dated August 2, 2000 specifically indicates right knee 
instability.  This is the first reference to right knee 
instability within the veteran's medical records.

The RO initially denied service connection for a right knee 
disorder in September 1998.  Service connection for a right 
knee injury, status post arthroscopy, was finally granted by 
the RO in December 1998.  The RO granted a noncompensable 
evaluation from December 5, 1997.  In a November 1999 rating 
determination, the knee disorder was found to be 
noncompensable from December 5, 1997, and 10 percent 
disabling from August 28, 1999, the day the veteran's right 
knee gave way and caused pain and swelling.  The veteran 
noted this incident upon the September 1999 VA examination.  

On VA evaluation in May 2000 the veteran wore a brace on the 
right knee and had an exaggerated right antalgic gait.  
Flexion over pressure maneuver did elicit severe pain 
primarily to the medial femoral condylar area.  There was no 
evidence of instability on varus valgus stress testing in 0 
and 30 degrees of flexion of either knee.  The diagnoses 
included status post multiple surgeries, right knee, with 
post-traumatic arthritis to the medial femoral condyle.  
Disuse atrophy of the right lower extremity musculature 
secondary to the right knee disorder, mild to moderate, was 
also reported.

Within an August 2000 rating determination, the RO increased 
the veteran's service-connected right knee disability.  He 
was awarded a 20 percent evaluation from August 28, 1999.  

On VA evaluation in April 2001, it was indicated that the 
appearance of the right knee was abnormal.  There was 
evidence of both effusion and swelling.  Range of motion of 
the right knee, from a seated position on the examination 
table, revealed that the veteran could not extend the knee.  
It would extend to approximately 15 degrees of flexion.  An 
attempt to extend the knee to 0 degrees of flexion was too 
painful.  Likewise he could flex the knee from a fixed 
15 degrees of flexion to 90 degrees of flexion and past 
90 degrees experience ankylosis and a great deal of pain.  
Range of motion of the right knee was limited by severe pain.  
The examiner stated that the effect of the condition on the 
veteran's occupation and daily activities was "fairly 
devastating."  He was virtually limited from doing any kind 
of activity other than short amounts of walking.

In a June 2001 rating determination, the veteran was awarded 
a 30 percent evaluation from April 5, 2001, the date of the 
most recent VA examination, and a 20 percent evaluation from 
January 1, 2000 (this finding conflicts with the August 2000 
rating determination, in which the RO awarded a 20 percent 
evaluation from August 28, 1999).  He was also awarded a 
separate 10 percent evaluation for instability, from 
August 2, 2000.  (While the RO indicated that the separate 10 
percent rating was for instability "due to arthritis", the 
Board notes that the applicable law allows for separate 
ratings for arthritis of a knee with limited or painful 
motion and instability.  See below for further discussion.) 

Written argument was submitted by the veteran's 
representative in May and June 2002.

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The VCAA and implementing regulations apply in the instant 
case.  However, the Board finds that the mandates of the VCAA 
and implementing regulations are met.  In this case, the 
veteran has undergone numerous evaluations of his service-
connected right knee disorder.  The RO has obtained extensive 
records regarding treatment of the veteran's knee and there 
is no indication of additional pertinent medical records 
regarding this issue.  Accordingly, the Board may proceed 
with the adjudication of the veteran's case.

Regarding the duty to notify, communications from the RO to 
the veteran, including rating decisions, the statement of the 
case, and the supplemental statement of the case have kept 
him apprised of what he must show to prevail in his claim and 
of what evidence the RO has received.  The communications 
have provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See Generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  An additional effort to obtain additional 
records, in light of the extensive efforts already made over 
an extensive period of time, is not warranted.  Accordingly, 
the case will be decided based on the current evidence of 
record, which the Board finds to be complete.

III. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's right knee 
disorder has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5261.  Under Diagnostic Code 5010 
(arthritis, due to trauma, substantiated by x-ray findings) 
is to be rated under Diagnostic Code 5003 (degenerative 
arthritis).  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  In this case, the knee.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (limitation of extension of the 
leg), extension limited to 45 degrees warrants a 50 percent 
evaluation, extension limited to 30 degrees warrants a 
40 percent evaluation, extension limited to 20 degrees 
warrants a 30 percent evaluation, extension limited to 
15 degrees warrants a 20 percent evaluation, extension 
limited to 10 degrees warrants a 10 percent evaluation, and 
extension limited to 5 degrees is noncompensable.  Generally, 
the knee should extend to 0 degrees.  See 38 C.F.R. § 4.71, 
Plate II.

In this case, the VA evaluation indicated that the veteran 
could not extend the knee fully.  However, there was 
absolutely no indication that the veteran's limitation of 
extension was limited to 30 degrees, even with consideration 
of the veteran's complaints of pain.  The findings of the 
April 2001 VA examination do not support a finding that the 
veteran warrants an increased evaluation.  He is currently 
receiving the highest possible evaluation for limitation of 
flexion of the leg under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (limitation of flexion of the leg), which requires 
flexion limited to 15 degrees for a 30 percent evaluation.

The RO has found that the veteran is entitled to a 30 percent 
evaluation for his right knee disability effective April 5, 
2001, the date of the VA examination.  However, medical 
evidence of record clearly indicates severe difficulties 
associated with the veteran's right knee prior to this date.  
Based on a total review of the medical evidence of record, 
the Board finds that the veteran is entitled to a 30 percent 
evaluation for his service-connected right knee disability 
effective August 28, 1999.  Based on the veteran's 
statements, his knee gave out on this date.  Difficulties 
associated with this disorder were clearly indicated within 
the September 20, 1999, VA evaluation, which noted severe 
pain and a range of motion of the right knee that was limited 
from 0 to 20 degrees.  Such findings would warrant a 
30 percent evaluation under Diagnostic Codes 5260 and 5261, 
particularly when taking into consideration the veteran's 
complaints of pain.  Accordingly, the Board finds that a 
30 percent evaluation is warranted from August 28, 1999.

The Board has considered whether the veteran is entitled to a 
compensable evaluation for his service-connected right knee 
disability prior to August 28, 1999.  However, based on a 
review of the March 1998 VA evaluation, it is found that a 
compensable evaluation during this period of time is not 
warranted.  The VA evaluation reports a normal range of 
motion.  While the veteran disputes the findings of this 
examination, the Board finds that the medical evidence of 
record prior to August 28, 1999, would not support the 
determination that the leg was limited to 10 degrees or that 
flexion was limited to 45 degrees, warranting a compensable 
evaluation for this disorder.  The medical evidence of record 
would not support a finding of a compensable evaluation prior 
to the August 28, 1999, incident.

The Board has also considered the issue of whether the 
veteran is entitled to an increased evaluation for the 
instability due to the right knee arthritis.  The RO has 
awarded the veteran a separate 10 percent evaluation for this 
disorder, effective August 2, 2000, the day this disorder is 
cited within an outpatient treatment report. VA's General 
Counsel has held that a claimant who has arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257 without violating the 
prohibition of 38 C.F.R. § 4.14 of rating the same disability 
under various diagnoses.  VAOPGCPREC 23-97 (1997).  In 
VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X- ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating, or, 
consistent with 38 C.F.R. § 4.59 (which specifically provides 
that, when a veteran has arthritis that is productive of 
actually painful motion due to unstable or maligned joints 
due to healed injury, the disability is entitled to the 
minimum compensable evaluation for the joint), i.e., 10 
percent under either Diagnostic Code 5260 or 5261).  See 63 
Fed. Reg. 56703 (1998).  Precedent opinions of the VA General 
Counsel are binding on the Board. See 38 U.S.C.A. § 7104(c).  
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent 
subluxation or lateral instability that is severe warrants a 
30 percent evaluation, moderate recurrent subluxation or 
lateral instability warrants a 20 percent, and a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  The August 2, 2000, outpatient 
treatment report notes instability associated with the 
veteran's right knee disorder.  Neither moderate nor severe 
recurrent subluxation or lateral instability is warranted.  
An increased evaluation for this disorder is not indicated 
based on this outpatient treatment report.  The VA 
examination of April 2001 does not indicate recurrent 
subluxation or lateral instability.  Accordingly, it does not 
provide a basis to award the veteran a higher disability 
evaluation under this diagnostic code.  The limitation of 
motion caused by the right knee is compensated under 
Diagnostic Codes 5261 and 5260, not under 5257.  
Consequently, limitation of motion associated with the 
veteran's service-connected right knee disorder will not 
provide a basis to award the veteran an increased evaluation 
under Diagnostic Code 5257.  The Board finds the 
preponderance of the evidence does not support the conclusion 
that the veteran has moderate recurrent subluxation or 
lateral instability.  The April 2001 VA examination supports 
this determination.

The Board has considered the veteran's complaints of severe 
pain and limitation of function he associates with his right 
knee disability in light of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and the Court's decision in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  VA regulations mandate consideration of motion 
impairment due to pain.  In this case, without taking into 
consideration the complaints of pain, the current total 
40 percent evaluation for this disorder could not be 
justified.  There is no medical record that supports the 
conclusion that he warrants an evaluation beyond 40 percent 
for his right knee disorders due to his difficulties with 
pain.  There is no medical evidence to show that pain, flare-
ups of pain, weakness, fatigue or incoordination results in 
additional functional limitation to a degree that supports 
higher ratings during the periods of time in question.   

The Board has considered all potential applicable diagnostic 
codes.  Within the VA evaluation of April 2001 it was 
indicated that the veteran has ankylosis (though this is not 
clear).  In order to be entitled to an increased evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of 
the knee), the veteran would be required to have extreme knee 
ankylosis in flexion between 10 degrees and 20 degrees (the 
basis for a 40 percent evaluation under this code).  Medical 
evidence of record does not support such a finding.  An 
evaluation beyond 30 percent under Diagnostic Code 5256 is 
not warranted.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
In making this determination, the Board has considered the 
examiner's comments in April 2001.  At this time, the Board 
finds no specific indication that this condition causes 
marked interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment.  Accordingly, the Board finds that this case does 
not present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

A rating of 30 percent for traumatic arthritis of the right 
knee, status post arthroscopy, from August 28, 1999, is 
granted.

A rating in excess of 30 percent for traumatic arthritis of 
the right knee, status post arthroscopy, from August 28, 
1999, is denied.

A compensable evaluation for the service-connected right knee 
arthritis from December 5, 1997, to August 27, 1999, is 
denied.

A rating in excess of 10 percent for instability of the right 
knee, from August 2, 2000, is denied.

Entitlement to a compensable evaluation for instability of 
the right knee, prior to August 2, 2000, is denied.



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

